—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered June 24, 1993, convicting defendant, after a jury trial, of manslaughter in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a persistent felony offender, to concurrent terms of 15 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence. Defendant’s conduct created a substantial and unjustified risk of death of which he was aware and which he disregarded (People v Licitra, 47 NY2d 554, 558). We find that the prosecutor’s summation did not deprive defendant of a fair trial.
We have considered defendant’s remaining contentions, including those raised in his pro se supplemental brief, and find no basis for reversal. Concur — Ellerin, J. P., Rubin, Nardelli, Williams and Mazzarelli, JJ.